Order entered December 4, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-15-00924-CV

                      NSA PARTNERS, LTD., ET AL., Appellants

                                           V.

                         FRANK S. LA BARBA, JR., Appellee

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-14-13228

                                       ORDER
      We GRANT the December 2, 2015 unopposed second motion of appellant NSA

Partners, LTD. for an extension of time to file a brief.   Appellant shall file a brief by

DECEMBER 16, 2015.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE